MORRIS, Judge.
The judgment appealed from was dated 12 January 1973. The record on appeal was not docketed until 20 April 1973, which is more than 90 days after the date of the judgment appealed from. No order extending the time for docketing the record on appeal appears in the record. For failure of appellant to docket the record on appeal within the time permitted by the rules of this Court, this appeal is subject to dismissal. Rule 5, Rules of Practice in the Court of Appeals. State v. Isley, 8 N.C App. 599, 174 S.E. 2d 623 (1970), cert. denied, 277 N.C. 115 (1970).
Nevertheless, we have examined and rejected defendant’s contention that the trial court erred in denying his motion to suppress the heroin from evidence on grounds that it was obtained as a result of an illegal search and seizure in that the officers had no lawful basis for coming to defendant’s house initially.
Prior to the presentation of any evidence at trial a voir dire was held and the State presented evidence which tended to show that earlier on the night in question, Leroy Carlton informed the officers that a woman fitting the description of Dianne Jones had taken over $800 from his pocket while he was at a house on the north side of Winston-Salem. Carlton told the officers that the woman had told him that she was from Greensboro. The officers contacted a reliable informant who reported that a woman fitting Dianne Jones’ description was staying with defendant Ingram at his home on the 1100 block of Rich Avenue and that the officers had better hurry because she was getting ready to leave for Greensboro. Clearly the officers had a reasonable ground to believe that Dianne Jones had committed a felony and would evade arrest if not immediately taken into custody. G.S. 15-41 (2). Similarly, the officers were justified in placing defendant Ingram under arrest for the commission of a felony in their presence, G.S. 15-41(1), (pos*94session of heroin), and in seizing the package found in “plain view.” State v. Howard, 274 N.C. 186, 162 S.E. 2d 495 (1968).
Defendant’s other assignments of error have been carefully examined and are equally without merit.
No error.
Judges Brock and Vaughn concur.